DETAILED ACTION
The present application, filed on 03/05/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s filing from 02/10/2022.
Claims 1-14 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 02 have been fully considered but they are not persuasive. Examiner maintains that the first mounting member {72} is taught to be made of a synthetic resin material [0078]. Furthermore, examiner maintains that it would be obvious from [0078] in Goto, that a resin material can be used interchangeably with metal. These concerns have been addressed in an updated 35 USC 103 rejection for claim 1 in view of Goto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2016/0238102).
Regarding claim 1, Goto discloses {Figures 1-20} a vibration-damping device body {12}, comprising: a first mounting member {18, 72} mounted on one of a vibration-generating portion and a vibration-receiving portion via a bracket {14}; a second mounting member {16} mounted on the other of the vibration-generating portion and the vibration-receiving portion; and an elastic body {20} connecting the first mounting member and the second mounting member, wherein the first mounting member is fitted into a fitting hole {120} formed in the bracket {14}, a first guide portion {36, 42, 80}, which has one of a projected shape and a recessed shape extending in a first axial direction along a central axis of the fitting hole, is formed on an outer circumferential surface of the first mounting member {18, 72}, a second guide portion {114, 116, 118}, which has the other of the projected shape and the recessed shape extending in the first axial direction, is formed on an inner circumferential surface of the fitting hole {120}, the first guide portion is fitted to the second guide portion {Figure 1}, the first mounting member {72} is made entirely of a synthetic resin material [0078], a metal fitting {18 [0066]} having first engagement surfaces {38} coming into contact with the second guide portion is arranged on the first guide portion, and the first mounting member {18, 72} includes a flange {42 [0068]} protruding outward in a radial direction and the first guide portion {36, 42, 80} formed on an outer circumferential surface of the flange among the outer circumferential surface of the first mounting member {18, 72}.
Goto does not explicitly disclose that first mounting member {18} is made entirely of synthetic resin. However, Goto does disclose [0078] the “member 72… is formed using a hard synthetic resin, a metal or the like”.
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 2, Goto discloses {Figure 4} the first engagement surfaces {38} are directed in an upward/downward direction.  
Regarding claim 3-4, Goto discloses {Figure 1-20} a portion of the first guide portion {36, 42, 80} on one side thereof in the first axial direction have a smaller size than that of a portion of the first guide portion on the other side thereof in the first axial direction [0108-0109], the size being in a direction along the outer circumferential surface of the first mounting member {18, 72} among directions perpendicular to the first axial direction; and the first engagement surfaces {38} are arranged on the portion of the first guide portion {38} on the other side of the first guide portion.  
Regarding claims 5-8, Goto discloses {Figures 1-20} a vibration-damping device {10}, comprising: the vibration-damping device body {12}; and the bracket {14}, wherein a surface {114, 118} of at least a part of the second guide portion {114, 116, 118} is formed of a metal material [0099], and is a second engagement surface {114, 118} that comes into contact with the first engagement surface {38}.  Regarding claims 9-12, Goto discloses the metal material of the metal fitting {18} is formed of “a highly rigid member formed of metal” [0066], and that the 
Goto does not explicitly disclose the metal material of which the metal fitting is formed has a smaller longitudinal elastic modulus than that of a metal material of which the second engagement surface is formed. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen to make the metal fitting of a high rigidity metal, such as an aluminum alloy (modulus of elasticity: ~70 GPa), and chosen to make the second engagement surface of the bracket of a high rigidity metal, such as iron (modulus of elasticity: ~210 GPa), such that the metal fitting has a smaller longitudinal elastic modulus than that of a metal material of the second engagement surface in order to reduce “stress that accompanies press-fitting” [0097]. It has been held that the selection of a known material based on its suitability for its intended use requires only routine skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 13, Goto discloses {Figure 3} one of the first engagement surfaces {38} facing in a first direction of a direction along a central axis of the first mounting member {18, 72}, and the other of the first engagement surfaces {38} facing in a second direction opposite to the first direction.
Regarding claim 14, Goto discloses {Figure 4} the metal fitting {36} is formed in a shape corresponding to contours of the first guide portion {36, 42, 80}, and include an insertion part {far side of 36 in Figure 4} that is located on one side of the metal fitting {36} in the first axial direction and an engagement part {38} that is located on the other side of the metal fitting in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                              

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614